Catron, Ch. J.
delivered, the opinion of the court.'
The judgment against the lands descended, for the debt and for the costs of the scire facias in the court from which it issued, was proper. The proceeding was not to be avoided by the plaintiff, or the heirs, and the funds, the lands descended, alone is subject to the payment of the debt, and the necessary costs incident to reach it.
Our acts of assembly requiring security for debt, in case of appeals, do not apply to administrators and heirs, because, not the person or property of the defendant is proceeded against, but a fund in his hands. It is expressly so in cases of heirs who are called in as ter-tenants are in England, to show cause why execution shall not be had of the lands descended: nothing is sought against them personally; the judgment is against the thing. To require bond and security of the heir that he should abide by and perform, the judgment on affirmance, would be unavailing: the fund proceeded against is ready to perform for itself; and that execution thereof be had, is a judgment not capable of aid from the heir. That the land 'should pay the debt, or the heir and his securities would 'do it for and instead of the land, is a case not within the words or meaning of any legislative act requiring bond and security for the debt, in cases of appeals.
But as to the costs of the appeal from the county to the circuit court in this case, a different consideration presents itself. The heir prosecutes the appeal as an actor, compels the clerks below and above to perform the duties incident to their stations, for and on behalf of the appellant, who is personally bound to pay the legal fees for the service, just as any other appellant; and he cannot be allowed to prosecute his appeal, without giving bond and security that he will pay the costs, should they be adjudged against him in the court above.
*199The bond, however, can only he made t,o cover the costs of the appeal. No bond having been given to this' effect, the court correctly sustained the motion to dismiss.
Judgment affirmed.